


Exhibit 10.1
October 3, 2013
Steven J. Issa
At the address on file with the Company


Dear Steve:
This letter agreement amends that certain letter agreement by and between you
and Flagstar Bank, FSB (the "Bank"), dated as of February 28, 2013 (the
"Transition Agreement"), pursuant to which you and the Bank modified your
employment relationship.
By letter dated September 6, 2013, the Office of the Comptroller of the Currency
(the "OCC") informed the Bank that the OCC, after consultation with the Federal
Deposit Insurance Corporation (the "FDIC"), had determined that (a) the
Transition Agreement is an agreement to make a "golden parachute payment" within
the meaning of 12 C.F.R. Part 359 and (b) the 2013 increases in your cash and
share salary and the retention payments described in the Transition Agreement
were golden parachute payments that would be in violation of Part 359 unless
approved under 12 C.F.R. § 359.4(a)(1).
You have requested that the Bank not contest the OCC’s conclusion that the 2013
Compensation Adjustment (as defined below) is a golden parachute payment subject
to Part 359, and, instead, submit a letter application requesting the approval
of the OCC, and the written concurrence of the FDIC, to the agreement that you
and the Bank have made below.
The Bank and you have mutually agreed as follows:
1.
This letter confirms your receipt from the Bank of the following payments:



A.
$317,500.01, representing cash salary for January 1, 2013 through April 30,
2013;



B.
$192,062.26, representing share salary for January 1, 2013 through April 30,
2013; and



C.
$15,483.87, representing the first retention payment pursuant to Paragraph 4(A)
of the Retention Agreement, with respect to the period from March 1, 2013
through March 31, 2013.



2.
You acknowledge and agree that the aggregate amount of payments described in
Section 1 (A), (B) and (C) above represents a $266,712.81 increase in your
compensation over 2012 (the "2013 Compensation Adjustment").



3.
You hereby irrevocably waive all right and interest to receive a retention
payment with respect to the period from April 1, 2013 through April 30, 2013,
pursuant to Paragraph 4(B) of the Transition Agreement, and any other increase
in compensation called for under the Transition Agreement other than the 2013
Compensation Adjustment.



4.
You acknowledge and agree that your entitlement to retain the 2013 Compensation
Adjustment is subject to regulatory approval under 12 C.F.R. § 359.4(a)(1).



5.
As soon as practicable after the mutual execution and delivery of this letter
agreement, the Bank shall request the approval of the OCC, and the written
concurrence of the FDIC, under 12 C.F.R. § 359.4(a)(1), for you to retain the
2013 Compensation Adjustment (the "Part 359 Application"). The Bank shall afford
you an opportunity to review and comment on the Part 359 Application before it
is submitted.







--------------------------------------------------------------------------------




6.
Consistent with Paragraph 10 of the Transition Agreement, the Bank shall use
commercially reasonable efforts to obtain OCC and FDIC approval of the Part 359
Application, including, without limitation, by responding to whatever questions,
if any, that one or both regulators may raise and by providing any additional
information the OCC or FDIC may request in connection with its review of the
Part 359 Application; provided, however, that neither the Bank nor any of its
affiliates shall have any obligation to participate in any adversarial
proceeding (including any civil or administrative matter) or to take any action
that the Bank’s Board of Directors determines in the exercise of its fiduciary
duty is not in the Bank’s best interest.



7.
You unconditionally and irrevocably agree to repay to the Bank the 2013
Compensation Adjustment without interest to the extent that the OCC or the FDIC
declines to approve your retention of the 2013 Compensation Adjustment, in whole
or in part, under 12 C.F.R. § 359.4(a)(1), such repayment to be made by bank
check or wire transfer within a reasonable period of time not to exceed 30 days
after the Bank makes demand therefor. You shall pay to the Bank immediately upon
demand the full amount of costs and expenses, including attorneys’ fees (to
include outside counsel fees and all allocated costs of the Bank’s in-house
counsel), reasonably expended or incurred by the Bank in connection with the
enforcement of the immediately preceding sentence or the prosecution or defense
of any action in any way related to this paragraph, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise.



8.
You and the Bank agree that each party will hold the existence, terms, and
provisions of this letter agreement in confidence, and will not disclose,
directly or indirectly, the existence, terms or provisions of this letter
agreement except (i) in your case, to your spouse or your accountants and legal
and financial advisors, and then only on the condition that they be advised that
they cannot further disclose the same to others, (ii) in the Bank’s case, to its
directors, officers, employees, legal and financial advisors, accountants and
regulators, and (iii) as required by law.



9.
Except as expressly amended or waived hereby, the Transition Agreement and each
provision thereof is hereby ratified and confirmed in every respect.





[Remainder of Page Intentionally Left Blank]






--------------------------------------------------------------------------------




Please return the original signed copy of this letter agreement to me and retain
a copy for your records.


This letter agreement shall become effective as of the date first set forth
above.


Sincerely,
FLAGSTAR BANK, FSB
Date:
October 3, 2013
/s/ Alessandro DiNello
 
 
Alessandro DiNello
 
 
President and Chief Executive Officer



Terms and conditions of this letter agreement are confidential and are hereby
accepted by:
Date:
October 3, 2013
/s/ Steven J. Issa
 
 
Steven J. Issa







